DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 
Applicant’s cancellation of claim 22, amendment of claim 1, 18, 25-28, in the paper of 8/15/2022, is acknowledged.  Applicants' arguments filed on 8/15/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-21 and 23-28 are still at issue and are present for examination. 
Election/Restrictions

Applicant's election with traverse of Group I, claims 1-18, to a genetically engineered microorganism, in the paper of 4/8/2021, is acknowledged.  Applicant’s election of the following additional groups:

Group 1: 		acyl-CoA transferase (claim 37 a) ii))
Group 2:  		acyl-CoA transferase (claim 37 b) ii))
Group 3:  		3-hydroxyacyl-CoA dehydrogenase,  
Group 4:  		3-hydroxyl-CoA dehydratase, 
Group 5:  		trans-enoyl-CoA reductase,
Group 6:  		thioesterase.
Group 7:		acyl CoA thioesterase whose alpha group is an alkyl group
Group 8: 	fatty acids whose alpha group is an alkyl group (2-methyl-carboxylic acids or alpha-carboxylic acids).
Group 9:  	Salmonella typhimutium LT2prpE
Group 10:  	P. putida fadAx.
Group 11:  	E. coli ydil
Group 12:  	Clostridium beijerinckii ald
Group 13:  	Acinetobacter sp. SE19 chnD
Group 14: 	Mus musculus abaT.
Group 15:  	Clostridium acetobutylicum adc
Group 16:  	Gordonia sp. TY-adhl
Group 17:  	Homo sapiens hacl 1
Group 18:  	ΔadhE

in the paper of 4/8/2021, is acknowledged.
Claim 19-21, 26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 1, 18, 27-28 are objected to because of the following informalities:  
Claim 1 part g) recites “acting on a substate produced” which should be “acting on a substrate produced”.  This objection was noted in the previous office action and not addressed by applicants in this response.
Claim 18 recites “said thiolase selected from an added Pseudomonas putida fadAx gene or an added Ralstonia eutropha bktB gene” which should be “said thiolase encoded by a Pseudomonas putida fadAx gene or a Ralstonia eutropha bktB gene”.  This objection was noted in the previous office action and not addressed by applicants in this response.
Claim 18 recites “said hydroxyacyl- CoA dehydrogenase selected from an added PseudomonasputidafadB2x or an added Ralstonia eutropha phaB1” which should be “said hydroxyacyl- CoA dehydrogenase encoded by a Pseudomonas putida fadB2x gene or an Ralstonia eutropha phaB1 gene”.  This objection was noted in the previous office action and not addressed by applicants in this response.
Claim 18 recites “said enoyl-CoA hydratase selected from an added Pseudomonas putida fadBlx or an added Aeromonas caviae phaJ” which should be “said enoyl-CoA hydratase encoded by a Pseudomonas putida fadBlx or an Aeromonas caviae phaJ gene”.  This objection was noted in the previous office action and not addressed by applicants in this response.
Claim 18 recites “said enoyl-[ACP] reductase enzyme or trans-enoyl-CoA reductase selected from an added Escherichia coli fabl or an added Treponema denticola TdTer” which should be “said enoyl-[ACP] reductase enzyme or trans-enoyl-CoA reductase encoded by an Escherichia coli fabl gene or encoded by a Treponema denticola TdTer gene”.  This objection was noted in the previous office action and not addressed by applicants in this response.
Claims 27-28 each recite “A composition, said composition comprising” which would should be A composition  comprising”.  This objection was noted in the previous office action and not addressed by applicants in this response.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 18, 23, 24, 25, 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 18 (24 dependent on) is indefinite in the newly added recitation “and said microorganism comprising an inducible expression vector or inducible integrated sequence encoding genes for expressing enzymes providing a cyclic pathway comprising enzymes 1-5:” in that the specific reference to “inducible sequence encoding genes for expression enzymes” is confusing and unclear.  The specific rectitation is interpreted as “inducible sequence comprising genes for expression enzymes”.
Claims 27-28 each recite “said microorganism comprising” for which there is not antecedent basis for in each claim.  In the interest of moving prosecution forward, the recitation “said microorganism comprising” is interpreted as ““said bacteria comprising”.
Claim 26 although currently withdrawn by virtue of applicants elected species if examined would be rejected the same as claims 27-28 above.
Applicants comments in response to the previous rejections based upon indefiniteness are acknowledged and appreciated.  
Appropriate amendment and/or comment is required.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18, 23, 24 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was state in the previous office action as it applied to previous claims 1-18, 23, 24.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
Newly amended claims 1-18, 23, 24 are directed to any composition, said composition comprising a genetically engineered microorganism in a media containing an alpha-functionalized acid selected from propionic acid or glycolic acid, and said microorganism comprising genes encoding: a) an activation enzyme(s) able to produce an alpha-functionalized CoA thioester extender unit, wherein said activation enzyme(s) is: i) an acyl-CoA synthase (EC 6.2.1-) which converts the alpha-functionalized CoA thioester extender unit from said alpha-functionalized acid; ii) an acyl-CoA transferase (EC 2.8.3.-) which converts the alpha-functionalized CoA thioester extender unit from said alpha-functionalized acid; or iii) a phosphotransacylase (EC 2.3.1-) and a carboxylate kinase (EC 2.7.2.1; 2.7.2.15) which converts the alpha-functionalized CoA thioester extender unit from said alpha- functionalized acid; b) an activation enzyme(s) able to produce an acyl-CoA primer, wherein said activation enzyme is: i) an acyl-CoA synthase (EC 6.2.1-) which converts the acyl-CoA primer from its acid form; ii) an acyl-CoA transferase (EC 2.8.3.-) which converts the acyl-CoA primer from said acid form; or iii) a phosphotransacylase (EC 2.3.1-) and a carboxylate kinase (EC 2.7.2.1; 2.7.2.15) which converts the acyl-CoA primer from said acid form; c) a thiolase enzyme (EC 2.3.1.-) that catalyzes a condensation of said acyl-CoA primer with said alpha-functionalized CoA thioester extender unit to form an alpha- functionalized p-ketoacyl-CoA; d) a 3-hydroxyacyl-CoA dehydrogenase or 3-oxoacyl-[ACP] reductase enzyme (EC 1.1.1.35; 1.1.1.36) that catalyzes a reduction of said alpha-functionalized 3-ketoacyl-CoA to produce an alpha-functionalized p-hydroxyacyl-CoA; e) an enoyl-CoA hydratase, or 3-hydroxyacyl-[ACP] dehydratase enzyme (EC 4.2.1.17; 4.2.1.59), that catalyzes a dehydration of said alpha- functionalized (-hydroxyacyl-CoA to an alpha-functionalized trans-enoyl-CoA; f) a trans-enoyl-CoA reductase, or enoyl-[ACP] reductase enzyme (EC 1.3.1.44; 1.3.1.9) that catalyzes a reduction of said alpha-functionalized trans-enoyl-CoA to an alpha-functionalized acyl-CoA; g) one or more termination enzyme(s) acting on a substate produced by enzymes c-f and selected from the group consisting of: i) a thioesterase (EC 3.1.2.-), or an acyl-CoA transferase (EC 2.8.3.-), or a phosphotransacylase plus a carboxylate kinase (EC 2.3.1.-; 2.7.2.1; 2.7.2.15) catalyzing a conversion of a CoA moiety of said substrate to a carboxylic acid group; ii) an aldehyde-forming acyl-CoA reductase (EC 2.1.1.10) catalyzing a conversion of said CoA moiety of said substrate to an aldehyde and an alcohol dehydrogenase catalyzing the conversion of said aldehyde to an alcohol; and iii) an aldehyde-forming acyl-CoA reductase (EC 1.1.1.-) catalyzing a conversion of the CoA moiety of said substrate to an aldehyde plus a transaminase (EC 2.6.1.-) catalyzing the conversion of said aldehyde to an amine; and h) said microorganism optionally further comprising reduced production of lactate, acetate, ethanol and succinate as compared to a wild type of said microorganism; and wherein said microorganism has a cyclic pathway comprising enzymes a-f beginning with said acyl-CoA thioester primer and said alpha-functionalized CoA thioester extender unit and running in a biosynthetic direction and resulting in carbon chain elongation in every cycle of said cyclic pathway; and 3GON:2015-080-CIP1 wherein at least one of said genes encoding enzyme(s) a-g is on an expression vector added to said microorganism (see also above rejection under 112(b)).  Newly amended claims 18 and  24 are directed to any composition, said composition comprising a recombinant microorganism in a media comprising an alpha-functionalized acid selected from propionic acid or glycolic acid, and said microorganism comprising an inducible expression vector or inducible integrated sequence encoding genes for expressing enzymes providing a cyclic pathway comprising enzymes 1-5: a CoA transferase enzyme catalyzing conversion of said alpha-functionalized acid to an alpha-functionalized acetyl-CoA extender; a thiolase enzyme (EC 2.3.1 .-) catalyzing the condensation of an unsubstituted or functionalized acyl-CoA thioester primer with said alpha-functionalized acetyl- CoA extender, said thiolase selected from an added Pseudomonas putida fadAx gene or an added Ralstonia eutropha bktB gene; a hydroxyacyl-CoA dehydrogenase enzyme (EC 1.1.1.35), said hydroxyacyl- CoA dehydrogenase selected from an added PseudomonasputidafadB2x or an added Ralstonia eutropha phaB1; 7Response to Non-Final Office Action May 18, 2022 GON:2015-080-CIPIan enoyl-CoA hydratase enzyme (EC 4.2.1.17), said enoyl-CoA hydratase selected from an added Pseudomonas putida fadBlx or an added Aeromonas caviae phaJ; and an enoyl-[ACP] reductase enzyme or trans-enoyl-CoA reductase (EC 1.3.1.9; 1.3.1.44) ), said enoyl-[ACP] reductase enzyme or trans-enoyl-CoA reductase selected from an added Escherichia coli fabl or an added Treponema denticola TdTer; plus one or more termination enzymes generating an alpha functionalized product from said cyclic pathway.
It remains that there is insufficient disclosure of any particular structure to function/activity relationship for each of the above required enzymatic species a)-g), nor for those microorganisms comprising said enzymes and means of expression comprising all of the specified enzymatic requirements.  The specification fails to describe sufficient representative species of these microorganisms by any identifying structural characteristics or properties, for which no predictability of structure is apparent.  
Applicants Response:
Applicants comments in the paper of 8/15/2022 do not address the rejection of claims 1-18, 23 and 24 but merely address claims 25 and 27 which are not included in the current rejection.
Thus the rejection of claims 1-18, 23 and 24 for the reasons previously stated in the paper of 6/1/2022.  Applicants previous arguments are repeated below:
Applicants continue to submit that the Examiner is incorrect, as specific enzymes are named in claims 5-11, 13, 15-18 and newly added claims 25-27.  Applicants submit that for claim 1, the needed enzyme classes are both named and the reaction the catalyze is provided.  Applicants submit that since all enzymes are classified by EC number and since one can search the hundreds of thousands of known enzymes (whose structure is known) by EC number and given that every enzyme sequence is linked to the corresponding gene sequence, the requirement is believed to be met.
Applicant’s amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, continues to be found not persuasive for the reasons previously stated and for those reasons repeated herein.
With regard to applicants arguments for claims 5-11 13, and 15-18 and new claim 25-27, while applicants do recite “named genes and the enzymes encoded by” for some of the required components (i.e. genes, enzymes etc…) they do not recite such names for all the required components and thus the rejection on the basis of the unnamed components remains.
In response to applicants continued submission that the previous assertions of the Examiner are incorrect, and the enzymes are described by name, by EC number, by reaction catalyzed and/or by accession numbers, each of which links to the primary sequence, while Applicants submit that the primary sequences need not be repeated herein where they are freely available on the internet-not to mention that the application would be thousands of pages long if all the exemplary sequences were added thereto, this continues to be found not persuasive in overcoming the rejection as applicants claims are not drawn to “the enzymes” but rather a genetically engineered microorganism comprising a plethora of genes encoding enzymes with a certain functionalities.  Applicants have not described a structure to function relationship for these enzymes, genes encoding these enzymes and microorganisms comprising these genes.  While the art may provide enzymes and thousands of prokaryotic genomes as well as sequences of these enzymes and genomes, this is insufficient is describing applicants claimed genetically engineered microorganisms with certain “functionalities”.
Given the lack of representative species as encompassed by the claims, and lack of sufficient guidance, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claim(s) 18 under 35 U.S.C. 102(a)(1) as being anticipated by Ro et al. U.S. Patent No. 8,163,980 is withdrawn based upon applicant’s amendment to require the claimed composition requires “an alpha-functionalized acid selected from propionic acid or glycolic acid”.

Claim(s) 1-17, 23 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gonzalez et al. (WO 2012/109176).
This rejection was state in the previous office action as it applied to previous claims 1-17, 23.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicant’s convenience the original rejection is repeated herein.
Gonzales et al. teach an E. coli engineered microorganism (and compositions comprising said microorganism) which expresses (even overexpresses through the use of an expression vector added to said microorganism) a number of the enzymes of the -oxidation cycle, including acyl-CoA transferase (atoD), thiolase enzyme (atoB), 3-hydroxyacyl-CoA dehydrogenase (fabG), enoyl-CoA hydratase (fadE), trans-enoyl-CoA reductase (fadE) and thioesterase (tesA).  Thus Gonzales et al. teach an enginneered microorganism which comprises a means for expressing the enzymes of the -oxidation cycle including acyl-CoA transferase, thiolase enzyme, 3-hydroxyacyl-CoA dehydrogenase, enoyl-CoA hydratase, trans-enoyl-CoA reductase and thioesterase.  While the engineered E. coli cells taught by Gonzales et al. may or may not comprise the over expression of the above enzymes, the E. coli cells taught by Gonzales et al. clearly comprise a means for expressing the -oxidation cycle enzymes, including acyl-CoA transferase, thiolase enzyme, 3-hydroxyacyl-CoA dehydrogenase, enoyl-CoA hydratase, trans-enoyl-CoA reductase and thioesterase.  Further the microorganism taught by Gonzales et al. has a pathway beginning with said acyl-CoA thioester primer and said alpha-functionalized CoA thioester extender unit and running in a biosynthetic direction and resulting in the addition of 2 carbons to said Acyl-CoA backbone per cycle of said pathway.  The specific alpha group of the functionalized alpha group of the acyl-CoA thioester and the products produced by the E. coli are inherent to the enzymes products produced by the taught E. coli has a means for expressing.  The microorganisms taught by Gonzales et al. further are delta pta (or ackA or both), poxB, adhE, yqhD,eutE knockouts block/reduce the synthesis of acetate DELTA.pta or .DELTA.ackA and DELTA.poxB, DELTA.adhE, .DELTA.yqhD, DELTA.frdA, DELTA.ldhA and .DELTA.eutE).  The microorganisms taught by Gonzales et al. further comprise fadR, atoC, DELTA arcA, DELTAcrp and crp*.
Gonzales et al. further teach the above microorganisms in compositions and their use in methods of making a product comprising supplementing the medium with propionate (propionic acid) (claim 19 and supporting text) and the use of expression vectors to express the taught enzymes.
Applicants Response:
Applicants submit that they know of no reason to omit claim language, as there is no "optional" language in the claim, nor has Examiner articulated a rationale for omitting claim language from consideration.   In response to applicants arguments herein, it is assumed that applicants are referring to the previous comment made by the office in this rejection, “Further the argued limitation of comprising a cyclic pathway comprising enzymes a-f in part h) is considered “optional.” (page 15, lines 9-10).  The rationale for omission of the argued limitation of comprising a cyclic pathway comprising enzymes a-f in part h) being considered “optional” is applicants statement h) said microorganism optionally further comprising…”.
Beyond the above, applicants do not further argue the rejection and so the rejection is maintained for the reasons previously stated in response to applicant previous argument.  
Applicants previously traversed the rejection on the basis that Applicants submitted that Claim 1 requires the "microorganism has a cyclic pathway comprising enzymes a-f beginning with said acyl-CoA thioester primer and said alpha-functionalized CoA thioester extender unit and running in a biosynthetic direction and resulting in carbon chain elongation in every cycle of said cyclic pathway."  Applicants submit that this is not found in Gonzalez, and thus claim 1 et seq cannot be anticipated. 
This argument is not found persuasive on the basis that as previously stated, the microorganism taught by Gonzales et al. has a pathway beginning with said acyl-CoA thioester primer and said alpha-functionalized CoA thioester extender unit and running in a biosynthetic direction and resulting in the addition of 2 carbons to said Acyl-CoA backbone per cycle of said pathway (see Figure 4 and supporting text).  The presence of the genes encoding the enzymes and the actual enzymes themselves would result in a cyclic pathway comprising the enzymes a-f.  Further the argued limitation of comprising a cyclic pathway comprising enzymes a-f in part h) is considered “optional.
Thus, claim(s) 1-17, 23 remain rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gonzalez et al. WO 2012/109176.


Remarks
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000




rgh
9/26/2022


/Richard G Hutson/
Primary Examiner, Art Unit 1652